DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/4/2021 has been entered. Claims 1- 20 remain pending in the application. The applicant’s amendments to the claims have overcome the 35 USC 112(b) rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjaerum (US Pub No. US20170086785).



Regarding claim 2, Bjaerum teaches The method of claim 1, wherein the target anatomical structure includes a target organ and the position data includes a position of the probe on or within a patient relative to a calibrated reference position for an imaging procedure (see paragraph 0027).

Regarding claim 3, Bjaerum teaches The method of claim 1, wherein the outputting occurs during an imaging procedure and wherein the next scan position corresponds to a next view within a set scan protocol for the imaging procedure (Figure 3, step 314 (protocol complete?), No, step 316 (move to next scan plane in protocol and position probe on patient), see paragraph 0049).

Regarding claim 4, Bjaerum teaches The method of claim 1, wherein the outputting includes displaying (figure 1, element 117, see paragraphs 0016-0017), via a display of an imaging system including the probe (figure 1, element 106, see paragraphs 0016-0017), a visual representation of a patient including an indication of a current position of the probe and a 

Regarding claim 5, Bjaerum teaches The method of claim 1, further comprising generating an image from the received image data and, for the generated image, determining a corresponding position based on the position data received at the same time as the image data (see paragraphs 0022 and 0028, ex: 207, that is, analyzing incoming data and probe position may be an on-going, real-time process.).

Regarding claim 6, Bjaerum teaches The method of claim 5, further comprising detecting a current scan plane of the generated image using a scan plane detection algorithm stored in memory of a controller (see paragraph 0024, ex: method 200 and the other methods disclosed herein may be executed by a controller of the ultrasound imaging system (such as controller 116 shown in FIG. 1) according to instructions stored on a non-transitory memory of the system (e.g., such as memory 120 shown in FIG. 1) in combination with the various signals received at the controller from the system components and actuator signals sent from the system controller to the probe), where the position data and generated image are inputs into the scan plane detection Page 35 of 39Docket No. 326001-1algorithm, and determining the instructions for navigating the probe based on the detected current scan plane and the desired scan plane (Figure 2, step 206, see paragraph 0028).

Regarding claim 7, Bjaerum teaches The method of claim 6, further comprising displaying the generated image via a display during the outputting instructions for navigating the probe (see paragraphs 0016-0017), wherein outputting the instructions comprises displaying textual instructions for navigating the probe via the display (paragraph 0053).

Regarding claim 8, Bjaerum teaches The method of claim 6, further comprising indicating to the user of the probe that the desired scan plane of the target anatomical feature has been obtained and displaying the generated image including the desired scan plane of the target anatomical feature via the display (Figure 3, Steps 308, 312, 314, 318, see paragraph 0049)

Regarding claim 9, Bjaerum teaches The method of claim 6, further comprising indicating to the user of the probe that there is a mismatch between the detected current scan plane and the determined corresponding position and displaying a request to move the probe to a predetermined reference position to recalibrate the position sensor (Figure 2, steps 206, 207, 212, see paragraph 0028).

Regarding claim 10, Bjaerum teaches A method, comprising: receiving medical imaging data acquired with an imaging probe (see paragraph 0022); receiving corresponding position data from a position sensor of the imaging probe (see paragraph 0020), the position data acquired at a same time as the medical imaging data (see paragraph 0022); identifying a target 

Regarding claim 11, Bjaerum teaches The method of claim 10, wherein the receiving the medical imaging data and corresponding position data occurs during an imaging procedure where a user is moving the imaging probe across or within a body of a patient (See paragraph 0027).

Regarding claim 12, Bjaerum teaches The method of claim 11, further comprising, at a beginning of the imaging procedure, prior to starting a set scan protocol, directing the user to move the imaging probe to a predetermined reference position and simultaneously acquiring imaging data and position data at the predetermined reference position and further comprising calibrating the positon sensor based on the acquired imaging data and position data at the predetermined reference position (see paragraphs 0016, 0018, and 0039).

Regarding claim 13, Bjaerum teaches The method of claim 10, further comprising displaying visual instructions, via the display, on where and how to move the imaging probe to find the target scan plane of the target anatomical structure (See paragraphs 0016-0017, and 0053), based on a current scan plane and/or anatomical structure identified by the image 

Regarding claim 14, Bjaerum teaches The method of claim 13, further comprising continuously receiving medical imaging data and corresponding position data as the imaging probe is moved and updating the displayed visual instructions based on newly received medical imaging data and position data (see paragraphs 0027-0028, 0053).

Regarding claim 15, Bjaerum teaches The method of claim 13, further comprising displaying the generated image at the same time as displaying the visual instructions, the visual instructions comprising textual instructions (see paragraphs 0017 and 0053).

Regarding claim 16, Bjaerum teaches The method of claim 10, wherein the image detection framework includes one or more machine learning algorithms and anatomical structure models stored within a memory of a controller of an imaging system including the imaging probe (See paragraph 0017).

Regarding claim 17, Bjaerum teaches A medical imaging system, comprising: an ultrasound probe including a position sensor (see paragraph 0020); a display (Figure 1, element 117, see paragraph 0020); and a controller including non-transitory instructions stored in memory that when executed during operation of the medical imaging system cause the controller to (figure 1, element 116, see paragraph 0024):  Page 37 of 39Docket No. 326001-1 acquire corresponding image data 

Regarding claim 18, Bjaerum teaches The system of claim 17, wherein the instructions further cause the controller to determine, based on the generated image and acquired position sensor data, that the desired view has not been detected and, in response to the desired view not being detected, display, via the display, instructions for how and where to move the ultrasound probe to find the desired view (Figure 2, steps 207 and 212, see paragraphs 0017 and 0029).

Regarding claim 19, Bjaerum teaches The system of claim 17, wherein the instructions further cause the controller to, if there is a mismatch between the acquired corresponding image data and position sensor data, display, via the display, a request for a user of the medical imaging system to move the ultrasound probe to a predetermined reference position and recalibrate the position sensor (See paragraph 0028).

.
Response to Arguments
In view of applicant’s arguments, see Remarks page 8, filed 05/04/2021, with respect to 35 USC 112(b) rejection and amendments to the claims the 35 USC 112(b) rejection to the claims has been withdrawn. 
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive. The applicants argument regarding the 102(a)(2) rejection is not persuasive. The Examiner reviewed the rejection and as the applicant pointed, the header shows (a)(2) which was an inadvertent and typographical error that should show (a)(1) as intended in view of the 102(a)(1) statutory paragraph stated on top of the rejection.  The typographical error has been fixed.
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive. The applicant’s arguments regarding the prior art are not persuasive due to the following reasons: 
Bajaerum teaches outputting to a user instructions for navigating a medical probe (paragraph 0031 of the prior art teaches outputting tactile feedbacks to the user to guide the probe from a current position to the right position). The tactile feedback is a type of instructions outputted it to the user by some kind of 
Bajaerum teaches outputting to a user instructions based on the received image data of the target and position data (paragraph 0031 of the prior art teaches processing the received data to determine if the probe is positioned in the desired area). The claim’s language does not include outputting the instruction during receiving the image data, instead, claim 1 teaches “outputting to a user, instructions for navigating a medical imaging probe from a current scan position to a next scan position for obtaining a desired scan plane of a target anatomical structure based on received image data of the target anatomical structure and position data” which means that the instruction were outputted to the user after processing the received data. Therefore, the rejection is maintained.
Regarding the arguments in view of the amendments to claims 7 and 15, the Examiner points that Bajaerum teaches displaying visual instructions and audio instructions to the user along with the tactile instructions (providing more than one form of instructions to the user) in paragraph 0053 of Bajaerum. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub No. 2017/0360403, to Rothberg et al., in the subject of automated image acquisition for assisting a user to operate an ultrasound device.
US Pub No. 2016/0328998, to Pedersen et al., in the subject of Virtual interactive system for ultrasound training.
US Pub No. 2014/0153358, to Balakrishnan et al, in the subject of medical imaging system and method for providing assistance.
US Patent No. 8303502, to Washburn et al, in the subject of method and apparatus for tracking points in an ultrasound image.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793